           Case 1:19-cr-00740-CM Document 23 Filed 07/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHER DISTRICT OF EW YORK
--------------------------------------------------------X
U ITED STATES OF AMERICA


                  V.                                                      l 9-CR-740 (CM)
                                                                              ORDER
RAMO       SOLA,

                       Defendants.
--------------------------------------------------------X
McMahon. C.J.:

         The Court wi ll hold a telephone status conference in this matter on July 30, 2020, at 2:00

p.m. Defendant has asked to make a bail application during the conference and will be permitted

to do so. Defense counsel should complete and return the ··Defendant Appearance Waiver•· form ,

and file the executed form on the ECF system.

         To join the conference, the parties are to dial in at: 888-363-4 749; the Access Code is:

9054506. This is an open proceed ing and the public (including defendant 's family members)

and press are welcomed to dial in , but must remain silent.

Ju ly 29. 2020
                                           ;}        .        l           )
                                     ( t ~ Jf0
                                                     Colleen McMahon
                                                      Chief Judge


                                                                  ,.,.
                                                                         USDCSDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY~
                                                                         DOC#:              "   I
                                                                         DATE FILED:   7 / 2q /zo
